Evans, Judge:
This is an action against the United States in which the plaintiffs seek to recover money claimed to have been collected and paid as customs duties in excess of the amount due upon an importation of merchandise from China. The only question involved is the rate at which the currency of the invoice should be converted into United States dollars under section 522 of the Tariff Act of 1930. The case has been submitted upon the following stipulation:
It is stipulated by and between counsel, subject to the approval of the Court, that the lawful rate of exchange which should have been used in the conversion of the currency to United States currency was 1.20 Swatow local paper currency to 1 Yuan (Chinese national currency); and that the Yuan dollar (Chinese national currency) should have been converted at the certified rate on the date of exportation.
' It will be noted that counsel have agreed as to the lawful rate of exchange. We know of no authority for a stipulation of law. The statute, section 522, supra, provides methods for arriving at the lawful rate of conversion.
In the case of Julius Forstmann & Co. v. United States, 26 C. C. P. A. (Customs) 336, C. A. D. 37, the court discussed the question of stipulations of law and fact. We quote from their decision as follows:
The question of stipulations of law and fact and their effect has been before the courts innumerable times. Swift & Co., v. Hocking Valley Ry. Co., 243 U. S. 281; Bear River Paper & Bag Co. v. City of Petoskey, 241 Fed. Rep. 51; In re Gubelman, 10 F. (2d) 926; United States v. A. W. Fenton Co., 16 Ct. Cust. Appls. 418, T. D. 43134; North American Mercantile Co. v. United States, 18 C. C. P. A. (Customs) 74, T. D. 44030; Salomon & Co. v. United States, 7 Ct. Cust. Appls. 5, T. D. 36255; Whitacre, Inc. v. United States, 22 C. C. P. A. (Customs) 623, T. D. 47615. In no one of these cases, nor in the other cases weighed and considered after somewhat extensive research were we able to find a complete and exhaustive study of the matter, nor a precise line of demarcation between law and fact. The difficulty, no doubt, is due to the fact that the distinction, at times, is so intangible that dogmatizing on the subject is a practical impossibility.
If, however, in attempting to stipulate facts, it is clear that litigants improperly circumscribe the freedom of the judicial function, it is elementary that such stipulations are not binding upon the court.
In the case now before us we find nothing in the stipulation but an attempt to stipulate the law, thereby circumscribing the freedom of *91the court, counsel having agreed on the “lawful rate of exchange.” Such a stipulation is not binding upon the court.
There being no admissible evidence before the court we find that the presumption of correctness attaching to the collector’s action has not been overcome.
Judgment for defendant. It is so ordered.